Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Status of Claims
Claims 1-20 are pending.
Claims 1-7 have been examined.
Claims 8-20 stand withdrawn from consideration as drawn to a non-elected invention.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 in the reply filed on 7/19/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a activating a layer with shear stress while the layer is not embedded in a cement does not reasonably provide enablement for activating the layer after the particle is embedded in cement. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 

In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
	With regard to Wands factor (A) the breadth of the claims: All questions of enablement are evaluated against the claimed subject matter. The focus of the examination inquiry is whether everything within the scope of the claim is enabled. Accordingly, the first analytical step requires that the examiner determine exactly what subject matter is encompassed by the claims. See, e.g., AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003). Here claim 5 is very broad. The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993). There is no guidance in the specification to teach one of ordinary skill in the art how to activate the metal layer with shear stress when the metal layer is embedded in cured cement.  Accordingly here the scope of enablement provided to one having ordinary skill in the art is by the disclosure is not commensurate with the scope of the claims. The claims are much broader than the disclosure and it would require undue experimentation to determine which materials other than those disclosed in the specification to make and or use the invention. The Examiner recognizes the holding in In re Goffe, 542 F.2d 564, 567, 191 USPQ 429, 431 (CCPA 1976), the court stated: “[T]o provide effective incentives, claims must adequately protect inventors. To demand that the first to disclose shall limit his claims to what he has found will work or to materials which meet the guidelines specified for “preferred” materials in a process such as the one herein involved would not serve the constitutional purpose of promoting progress in the useful arts”.
	 
Id. The state of the art existing at the filing date of the application is used to determine whether a particular disclosure is enabling as of the filing date. Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1325-26 (Fed. Cir. 2004).
	Here the Examiner finds that the state of the art is nascent. The first known writing of Applicant’s claimed material occurs in 2017.
	With regard to Wands factor (D) the level of ordinary skill in the art: It is the position of the Examiner that the level of ordinary skill in the art is high, at least someone with a Bachelors or Doctorate degree in a relevant field of chemistry or material science.
	With regard to Wands factor (E) and (F) the level of predictability in the art and the amount of guidance given by the Applicant: The Examiner asserts that the level of predictability is very low.  This is due to the fact that the nature of the field is chemistry and further complicated by the fact that the chemistry is being accomplished in a wellbore over a substantial period of time in field conditions.  There are many variables that are very difficult to control and even more difficult to predict.  The thermodynamics of the conditions, the kinetics of the reactions and side reactions for example.  
	Accordingly, what is known in the art provides evidence as to the question of predictability. In particular, the court in In re Marzocchi, 439 F.2d 220, 223-24, 169 USPQ 367, 369-70 (CCPA 1971), stated: “[I]n the field of chemistry generally, there may be times when the well-known unpredictability of chemical reactions will alone be enough to create a reasonable doubt as to the accuracy of a particular broad statement put forward as enabling support for a claim. This will especially be the case where the statement is, on its face, contrary to generally accepted scientific principles. Most often, additional factors, such as the teachings in pertinent references, will be available to substantiate any doubts that the asserted scope of objective enablement is in fact commensurate with the scope of protection sought and to support any demands based thereon for proof.”
In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not reasonably predictable from the disclosure of one species, what other species will work.
	With regard to Wands factor (G) the existence of examples in the specification: Applicant has provided no examples. 
	With regard to Wands factor (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure:  it is the position of the Examiner that the quantity of experimentation to make and or use the invention is undue in that it would take a considerable amount of time and involve a considerable amount of expense.  

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.




The language “positioning a metal material coated with a layer that is controllably activatable to release the metal material downhole in a wellbore”  is unclear because it is not clear where the “positioning” takes place. Is the “metal material” positioned in a wellbore? Is the “metal material” positioned in a fluid and then the fluid is pumped and the “metal material [released] in a wellbore? There are other steps. For examination purposes it shall be interpreted, and the Examiner hopes Applicant will so amend to make clear, that the “metal material” is placed in a wellbore. 
The language “subsequent to performing a wellbore operation” is unclear because it cannot be determined if this is an active method step. For examination purposes and consistent with Applicant’s election and given the claim the broadest reasonable interpretation, this shall be interpreted to mean that at some time prior to the “positioning” a cementing operation has taken place and this need not be concurrent or simultaneous or even within the same year.

Claim 2:
The language “at which the metal material changes” is unclear. Does this refer to time, temperature, position or what?

Claim 5:
The language “curing the fluid” is unclear because it is not clear what steps are to be performed. First, cement is cured, fluids are not.  The Examiner shall interpret this to mean that the cement is cured.


Claim 6: 
It is not clear how activating the layer can be a  temperature independent process. It is unclear what “temperature independent” means. Does this mean the process does not depend on temperature? That hardly seems possible. For example, would the process work the same at 1000 F as it would at 200F?  Applicant has elected shear stress as a method of activating the layer. For examination purposes, upon finding the coating layer is activated by shear stress, this shall be deemed to meet Applicant claim language. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bexte et al. US 2015/0198009 (Bexte)  in view of Thou et al. US 2017/0014958 (Thou).

Claim 1. 
Bexte teaches:
A method comprising: abstract, method of repairing a leak in a wellbore;
positioning a [sealant material in a wellbore]; abstract, pumping a sealant material into the wellbore; 
subsequent to performing a wellbore operation while the metal material is in the wellbore,; [0019] teaches a cased hole that is cemented into the wellbore; the cement operation would have taken place prior to the introduction of the sealing material.
Bexte does not teach; 
a metal material coated with a layer that is controllably activatable to release the metal material downhole in a wellbore and/or activating the layer to release the metal material.
Thou teaches Applicant’s claimed and elected sealant materials, see abstract. Thou teaches at [0035] his sealant composition may be used to seal cracks, pits, etc.  Thou teaches at [0042] his core/shell particles are used for healing of damaged surfaces, such as cracks, scratches; and [0049] his core/shell particles may be used for sealing “any material” having a “crack”. [0050] also teaches using his materials to repair and/or create self-repairing materials. 
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Bexte and use the sealing materials of Thou because Bexte recognizes the need and provides a method for sealing wellbore cracks by installing plugs (claim 1) and Thou teaches an effective sealing composition therefor.

Claim 2:
Bexte does not teach:
wherein the metal material is in a liquid state prior to being released downhole in the wellbore, wherein activating the layer releases the metal material in the liquid state into the wellbore at which the metal material changes to a solid state to form a barrier, and wherein activating the layer comprises subjecting, at a downhole location, the layer to heat, ultrasonic energy, a magnetic field, an electric field, a compressive stress, a shear stress, or a chemical dissolution treatment.  
This claim describes the material of Thou, see abstract and [0012]-[0013]. 


Bexte teaches:
wherein the barrier comprises a shoe seal, a liner seal, a plug, a kickoff plug, a casing collar, or a casing anchor. Applicant has elected a plug. Plug is taught in the abstract.

Claim 4. 
Bexte teaches
wherein the wellbore operation comprises at least one of running a casing into the wellbore, a cementing operation, a casing perforation operation, running production tubing into the wellbore, or a well stimulation operation.  
Applicant has elected a cementing operation. [0019] teaches a cased hole that is cemented into the wellbore; the cement operation would have taken place prior to the introduction of the sealing material.

Claim 5. 
Bexte teaches:
wherein positioning the metal material coated with the layer comprises positioning a mixture comprising the metal material coated with the layer suspended or dispersed in a fluid comprising cement, polymeric material, polymer precursor, or resin, and wherein the method further comprises curing the fluid prior to activating the layer. Applicant has elected cement.  
[0014] teaches a sealing fluid, e.g. cement.


Bexte does not teach:
wherein activating the layer is a temperature independent process.  
Thou teaches Applicant’s claimed/elected core/shell material comprising undercooled bismuth and a metal oxide shell. The activation the layer would naturally be a “temperature independent process” since the materials are the same and the activation method elected i.e. Shear stress is identical.

Claim 7. 
Bexte does not teach:
wherein the metal material comprises particles of the metal material in an undercooled liquid state coated with the layer, wherein the layer comprises one or more of a metal oxide layer, an organic adlayer, an inorganic adlayer, or an organic functional group, and wherein the metal material comprises Field's metal, Wood's metal,2019-IPM-103537 U1 US16/18Attorney Docket No. 061429-1160968 Cerrosafe, Rose's metal, or an alloy or a eutectic alloy of one or more of bismuth, lead, tin, indium, cadmium, thallium, gallium, zinc, copper, silver, gold, or antimony.
Thou teaches Applicant’s elected material which is eutetic bismuth alloy in an undercooled liquid state coated by a metal oxide.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

2. Cinar et al. “Mechanical Fracturing of Core-Shell Undercooled Metal Particles for Heat Free soldering” Scientific Reports, Nature; Feb 2016, pp. 1-10. Teaches Applicants elected undercooled metal particles. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/CHARLES R NOLD/Examiner, Art Unit 3674